Citation Nr: 1420617	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-07 309	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from April 1991 to April 2001.  The Veteran is the recipient of the Purple Heart Medal.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In April 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In October 2011, the Board issued a decision that partially granted the claim of entitlement to an initial disability rating for PTSD in excess of 30 percent, by awarding a 70 percent rating.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the April 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the October 2011 Board decision that partially granted the claim of entitlement to an initial disability rating for PTSD in excess of 30 percent, is vacated.  The remainder of the October 2011 Board decision remains undisturbed.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




